SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Under §240.14a-12 URS CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box) x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 6. Amount Previously Paid: 7. Form, Schedule or Registration Statement No.: 8. Filing Party: 9. Date Filed: URS CORPORATION 600 Montgomery Street, 26th Floor San Francisco, CA94111-2728 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TIME: 8:30 A.M., Pacific Daylight Time, on May 23, 2013 PLACE: Offices of Cooley LLP 101 California Street, 5th Floor San Francisco, CA94111-5800 ITEMS OF BUSINESS: (1) To elect our Board’s nominees for director to serve until their successors are elected. (2)To approve an amendment and restatement of our 2008 Equity Incentive Plan to, among other things, increase the number of shares authorized by 1.5 million shares and extend the term by five years. (3) To ratify the selection by the Audit Committee of PricewaterhouseCoopers LLP as our independent registered public accounting firm for fiscal year 2013. (4) To approve, on an advisory basis, the compensation of our named executive officers, as disclosed in this proxy statement. (5)To consider any other matters that may properly come before the Annual Meeting. These items of business are more fully described in the proxy statement accompanying this Notice. RECORD DATE: Only holders of record of URS common stock at the close of business on April 1, 2013 may vote at the Annual Meeting or any postponement or adjournment of the Annual Meeting. By Order of the Board of Directors Joseph Masters, Secretary San Francisco, California April 15, 2013 Important Notice Regarding the Availability of Proxy Materials for the Stockholders’ Meeting to Be Held at 8:30 A.M. on May 23, 2013 at the Offices of Cooley LLP at 101 California Street, 5th Floor, San Francisco, CA94111-5800 The proxy statement, annual report to stockholders and annual report on Form 10-K are available at http://www.urs.com/proxy. Stockholders are cordially invited to attend the Annual Meeting in person.Whether or not you expect to attend the meeting, please complete, date, sign and return the enclosed proxy as promptly as possible in order to ensure your representation at the Annual Meeting.A return envelope (which is postage prepaid if mailed in the United States) has been provided for that purpose.Even if you have given your proxy, you may still vote in person if you attend the Annual Meeting.Please note that if your shares are held of record by a broker, bank or other nominee and you wish to vote at the Annual Meeting, you must obtain a proxy card issued in your name from the record holder. Table of Contents Proxy Summary 1 About The Annual Meeting 4 Additional Information 10 Information About The Board Of Directors 11 Proposals Requiring Your Vote 35 ·Proposal 1 – Election Of Directors 35 ·Proposal 2 – Approval Of An Amendment And Restatement Of The 2008 Equity Incentive Plan 43 ·Proposal 3 – Ratification Of Selection Of Our Independent Registered Public Accounting Firm 66 ·Proposal 4 – Advisory Vote On Executive Compensation 68 Report Of The Audit Committee For Fiscal Year 2012 72 Security Ownership Of Certain Beneficial Owners And Management 73 Section 16(a) Beneficial Ownership Reporting Compliance 75 Compensation Committee Interlocks And Insider Participation 75 Compensation Committee Report 76 Executive Compensation 77 Certain Relationships And Related Person Transactions Appendix A – Amendment and Restatement of the 2008 Equity Incentive Plan Table of Contents PROXY SUMMARY Information About Our 2013 Annual Meeting: Date and Time:Thursday, May 23, 20138:30 a.m., PDT Place:Offices of Cooley LLP at 101 California Street, 5th FloorSan Francisco, CA Record Date:April 1, 2013 Voting Matters And Vote Recommendations: MANAGEMENT PROPOSALS BOARD VOTE RECOMMENDATION ·Election of Directors ·For each director nominee ·Approval of an Amendment and Restatement of the 2008 Equity Incentive Plan ·For ·Ratification of Selection of Our Independent Registered Public Accounting Firm ·For ·Advisory Vote on Executive Compensation ·For Director Nominees: NAME AGE DIRECTOR SINCE CURRENT STATUS COMMITTEE MEMBERSHIPS OTHER PUBLIC BOARDS AC BA CC Mickey P. Foret* 67 Retired C - - 2 Senator William H. Frist, M.D.* 61 Partner at Cressey & Company LP - M - 1 Lydia H. Kennard* 58 President and CEO of KDG Construction Consulting - C - 2 Donald R. Knauss* 62 Chairman & CEO at The Clorox Company - M - 2 Martin M. Koffel 74 Chairman & CEO at URS Corporation - - - 0 Timothy R. McLevish* 58 EVP & CFO at Kraft Foods Group, Inc. - - - 1 General Joseph W. Ralston, USAF Ret.* 69 Vice Chairman at The Cohen Group M M C 2 John D. Roach* 69 Chairman & CEO at Stonegate International M - M 2 Douglas W. Stotlar* 52 President, CEO & Director at Con-way Inc. - - M 1 William P. Sullivan* 63 CEO &Director at Agilent Technologies, Inc. M - M 2 AC – Audit Committee; BA – Board Affairs; CC – Compensation Committee; C – Chairman; M – Member, * – Independent Director 1 Table of Contents Our Corporation Governance Information: Size of Board 10 Number of Independent Directors 9 Board of Committees Consist Entirely of Independent Directors Yes Lead Independent Director Yes Annual Election of All Directors Yes Majority Voting for Directors in Uncontested Elections Yes Annual Advisory Say-on-Pay Vote Yes All Directors Attended at Least 75% of Meetings Held Yes Independent Directors Meet Regularly in Executive Session Yes Annual Board and Committee Self-Evaluations Yes Code of Business Conduct and Ethics Yes Corporate Governance Guidelines Yes Stock Ownership Guidelines for Directors and Executive Officers Yes Stockholder Rights Plan (Poison Pill) No Amendment and Restatement of the 2008 Equity Incentive Plan: ·Increases the aggregate number of shares of common stock authorized for issuance under the 2008 Incentive Plan by 1,500,000 shares. ·Extends the term of the Plan until May 23, 2018. Ratification of Auditors: ·PricewaterhouseCoopers LLP has audited our financial statements since 1988. ·Aggregate fees to PricewaterhouseCoopers LLP for fiscal year ended December 28, 2012 were $10.5 million. Business Performance For Fiscal Year 2012: ·Solid Financial Performance.Revenues for fiscal year 2012 grew by 15% from fiscal year 2011, including $1.5 billion from our Flint Energy Services Ltd. (“Flint”) acquisition.Net income increased to $310.6 million or $4.17 per share on a diluted basis. ·Successful Bond Offering.We successfully issued $400.0 million in 3.850% Senior Notes due 2017 and $600.0 million in 5.000% Senior Notes due 2022 to the institutional investor community. ·Strategic Acquisition. Our Flint acquisition significantly increased our service offering in the North American oil and gas market. ·Initiated Dividends.We initiated a $0.20 quarterly cash dividend program in 2012. 2 Table of Contents Key Elements of Compensation: ·Base Salary is designed to reward talent and experience in relation to the responsibilities of the position and the competitive market. ·Long-Term Equity Incentives are designed to provide long-term retention incentives and to create an alignment between the interests of our executives and those of our stockholders. ·Performance-Based Awards comprise a substantial portion of the compensation to motivate executives to achieve specific company goals and to link pay to the achievement of those goals. oAnnual Incentive Bonus is primarily intended to focus key employees on achieving specific short-term financial targets, reinforce teamwork, and provides the potential for significant payouts if outstanding performance is achieved. oPerformance-Based Equity Incentivestypically represent one-half of eachequity incentive award granted to executives. Payouts are variable and tied to performance measures intended to correlate with the creation of long-term stockholder value. Compensation Program Highlights: ·Strong Pay-for-Performance Principles.Our compensation policies and decisions are focused on pay-for-performance principles. ·Dual Long-Term Performance Metrics.Under the design of our 2013 long-term equity incentive program, performance-based Restricted Stock Unit Awards granted to the Named Executives contain dual-performance metrics based on financial performance and relative total stockholder return, determined over a multi-year performance period. ·The Right Compensation Mix.A substantial portion of the total compensation is variable and tied to performance measures that correlate with the creation of stockholder value. ·The Right Types of Equity Compensation.We no longer grant stock options and instead grant only restricted stock and restricted stock units because the values of these awards change with increases and decreases in our stock price after the grant date and thus, ties compensation more closely to changes in stockholder value. ·Stock Ownership Guidelines.We maintain stock ownership guidelines that encourage our executive officers and directors to own shares of our common stock at levelsdetermined as a multiple of each executive’s annual base salary and each director’s annual cash retainer. ·Parachute Payment Excise Tax Provisions.We have committed to not enter into future employment or similar agreements that obligate us to provide tax gross-up payments intended to offset the cost of excise taxes that could be imposed if any severance payments provided to executive officers are considered “excess parachute payments.” 3 Table of Contents URS CORPORATION 600 Montgomery Street, 26th Floor San Francisco, CA94111-2728 PROXY STATEMENT For Annual Meeting of Stockholders May 23, 2013 The enclosed proxy is solicited on behalf of the Board of Directors of URS Corporation (the "Board"), a Delaware corporation, for use at our Annual Meeting of Stockholders to be held on May 23, 2013, at 8:30 A.M., Pacific Daylight Time (the "Annual Meeting"), or at any adjournment or postponement of the Annual Meeting, for the purposes set forth in this proxy statement and in the accompanying Notice of Annual Meeting of Stockholders.The Annual Meeting will be held at the offices of Cooley LLP, 101 California Street, 5th Floor, San Francisco, CA94111-5800.We intend to mail this proxy statement and the accompanying proxy card on or about April 15, 2013, to all stockholders of record entitled to vote at the Annual Meeting. ABOUT THE ANNUAL MEETING Q:What is the purpose of the Annual Meeting? A:At the Annual Meeting, stockholders will vote on the following matters: ·Election of the Board’s nominees for director to serve for the ensuing year and until their successors are elected; ·Approval of an amendment and restatement of our 2008 Equity Incentive Plan to, among other things, increase the number of shares authorized under the Plan by 1.5 million shares and extend the term of the Plan by five years; ·Ratification of the selection by our Audit Committee of PricewaterhouseCoopers LLP as our independent registered public accounting firm for fiscal year 2013; and ·Advisory approval of the compensation of our named executive officers, as disclosed in this proxy statementin accordance with SEC rules. Q:Who is entitled to vote at the Annual Meeting? A:Only stockholders of record at the close of business on April 1, 2013, the record date for the Annual Meeting, are entitled to receive notice of and to participate in the Annual Meeting.If you were a stockholder of record on that date, you will be entitled to vote all of the shares that you held on that date at the Annual Meeting, or at a subsequent date if the Annual Meeting were adjourned or postponed.If, on April 1, 2013,your shares were held, not in your name, but rather in an account at a brokerage firm, bank, dealer, or other similar organization, then you are the beneficial owner of shares held in “street name” and these proxy materials are being forwarded to you by that organization.The organization holding your account is considered the stockholder of 4 Table of Contents record for purposes of voting at the Annual Meeting.As a beneficial owner, you have the right to direct your broker or other agent regarding how to vote the shares in your account.You are also invited to attend the Annual Meeting in person.However, since you are not the stockholder of record, you may not vote your shares in person at the meeting unless you request and obtain a valid proxy from your broker or other agent. Q:What are the voting rights of the holders of common stock? A:Each outstanding share of our common stock will be entitled to one vote on each matter to be voted upon at the Annual Meeting. Q:How is a quorum determined? A:Holders of at least a majority of the outstanding shares of common stock entitled to vote must be present in person or represented by proxy at the Annual Meeting to achieve the required quorum for the transaction of business.As of the record date, 76,019,070 shares of our common stock, representing the same number of votes, were outstanding and entitled to vote.Therefore, the presence in person or by proxy of the holders of at least 38,009,536 shares of our common stock will be required to establish a quorum.Your shares will be counted towards the quorum only if you submit a valid proxy (or one is submitted on your behalf by your broker, bank or other nominee) or if you attend the meeting in person.Abstentions and broker non-votes will be counted towards the quorum requirement.If a quorum is not achieved, holders of at least a majority of the shares present in person or represented by proxy may adjourn the Annual Meeting to another date. All votes will be tabulated by an independent inspector of elections who will separately count affirmative and negative votes, abstentions and broker non-votes. Q:What are broker non-votes? A:Broker non-votes occur when a beneficial owner of shares held in “street name” does not give instructions to the broker or nominee holding the shares as to how to vote on matters deemed “non-routine.”Generally, if shares are held in “street name,” the beneficial owner of the shares is entitled to give voting instructions to the broker or nominee holding the shares.If the beneficial owner does not provide voting instructions, the broker or nomineecan still vote the shares with respect to matters that are considered to be “routine,” but not with respect to “non-routine” matters.Under the rules and interpretations of the New York Stock Exchange (“NYSE”), “non-routine” matters are matters that may substantially affect the rights or privileges of stockholders, such as mergers, stockholder proposals, elections of 5 Table of Contents directors (even if not contested), executive compensation plans and advisory stockholder votes on executive compensation.Therefore, brokers and other nominees will not be able to vote on those matters unless they receive instructions from the beneficial owners of the shares. Q:How do I vote? A:You may vote FOR, AGAINST or ABSTAIN from voting for all or any of the nominees in Proposal 1 as well as Proposal 2, Proposal 3 and Proposal 4. Record Holders.If you complete and sign the accompanying proxy card and return it to us before the Annual Meeting, it will be voted as you direct.Simply complete and mail the proxy card to ensure that your vote is counted.If you attend the Annual Meeting, you may deliver your completed proxy card in person.Alternatively, you can vote over the telephone, by dialing toll-free 1-800-690-6903 using a touch-tone phone and following the recorded instructions.You will be asked to provide the company number and control number from the enclosed proxy card.To be counted, your vote must be received by 11:59 P.M., Eastern Time, on May 22, 2013, the day prior to the Annual Meeting. To vote over the internet, go to http://proxyvote.com.You will be asked to provide the company number and control number from the enclosed proxy card.To be counted, your vote must be received by 11:59 P.M., Eastern Time, on May 22, 2013, the day prior to the Annual Meeting.You may also attend the Annual Meeting and vote in person. Holders of shares in “street name.”If you are a beneficial owner of shares registered in the name of your broker, bank, or other agent, you should have received a proxy card and voting instructions with these proxy materials from that organization rather than from us.Simply complete and mail the proxy card according to those instructions to ensure that your vote is counted.Alternatively, you may vote by telephone or via the internet as instructed by your broker or bank.“Street name” stockholders who wish to vote in person at the Annual Meeting will need to obtain proxy cards issued in their names from the institutions that hold their shares. Q:Can I revoke my proxy later? A:Yes.You have the right to revoke your proxy at any time before the Annual Meeting by: ·Filing a timely written notice of revocation with our Corporate Secretary at our principal executive office (600 Montgomery Street, 26th Floor, San Francisco, CA94111-2728); ·Filing another properly executed proxy showing a later date with our Corporate Secretary at our principal executive office 6 Table of Contents (see address immediately above); ·Granting a subsequent proxy by telephone or through the internet; or ·Attending the Annual Meeting and voting in person, although if your shares are held of record by a broker, bank or other nominee and you wish to vote at the Annual Meeting, you must obtain from the record holder a proxy card issued in your name.Attendance at the Annual Meeting will not, by itself, revoke your proxy. Q:How does the Board recommend I vote on the proposals? A:Our Board recommends a vote: ·FOR each of our director nominees; ·FOR approval of the amendment and restatement of our 2008 Equity Incentive Plan; ·FOR the ratification of the selection of PricewaterhouseCoopers LLP as our independent registered public accounting firm for fiscal year 2013; and ·FOR advisory approval of the compensation of our named executive officers. Q:What is the vote required to approve the proposals? A:Once a quorum has been established, ·For Proposal 1, directors will be elected by a majority of the votes cast by holders of shares entitled to vote at the Annual Meeting.This means that the number of votes cast FOR a director must exceed the number of votes cast AGAINST that director.Under our Bylaws, abstentions are not “votes cast” in the election of directors and will have no effect.Likewise, broker non-votes will have no effect and will not be counted as “votes cast” for purposes of this proposal. ·Proposal 2, approval of our amended and restated 2008 Equity Incentive Plan, will be considered to be approved if, in accordance with the listing requirements of the New York Stock Exchange (“NYSE”), it receives FOR votes from a majority of the votes cast on the proposal, provided that the total vote cast represents at least a majority of the shares entitled to vote on the proposal.Votes FOR, AGAINST and ABSTAIN will count as votes cast. Broker non-votes are not considered “votes cast” for purposes of the proposal. ·Proposal 3, ratification of the selection of auditors, will be considered to be approved if it receives FOR votes from the holders of a majority of shares present in person or represented 7 Table of Contents by proxy and entitled to vote at the Annual Meeting.Abstentions will be counted toward the tabulation of votes cast on the proposal and will have the same effect as AGAINST votes.Broker non-votes will have no effect. ·Proposal 4, advisory approval of the compensation of our named executive officers, will be considered to be approved if it receives FOR votes from the holders of a majority of shares present in person or represented by proxy and entitled to vote at the Annual Meeting.Abstentions will have the same effect as AGAINST votes.Broker non-votes will have no effect. Q:How will my shares be voted if I return a blank, but signed and dated, proxy card? A:If you sign and send in your proxy card and do not indicate how you want to vote, the persons named as proxies will vote as the Board recommends on each proposal, that is, FOR each of the director nominees named in this proxy statement in Proposal 1, and FOR Proposals 2, 3 and 4. Q:How will voting on any other business be conducted? A:Although we do not know of any business to be conducted at the Annual Meeting other than the proposals described in this proxy statement, if any other business comes before the Annual Meeting, your signed proxy card gives authority to the proxyholders, H. Thomas Hicks and Joseph Masters, to vote on those matters in their discretion. Q:How can I attend the Annual Meeting in Person? A:To gain admission to our Annual Meeting in person you will need to bring documentation proving that you are the owner of our common stock as of our record date, April 1, 2013, and a valid photo ID.No cameras, recording equipment, telephones or other electronic devices with recording capabilities will be allowed during the Annual Meeting. Q:Who will bear the costs of this solicitation? A:We will bear the entire cost of solicitation of proxies, including preparation, assembly, printing and mailing of this proxy statement, the proxy card and any additional information furnished to stockholders.Copies of solicitation materials will be furnished to banks, brokerage houses, fiduciaries and custodians holding in their names shares of common stock beneficially owned by others to forward to the beneficial owners.We may reimburse persons representing beneficial owners of common stock for their costs of forwarding solicitation materials to the beneficial owners.Original solicitation of proxies by mail may be supplemented by telephone, facsimile or personal solicitation by our directors, officers or other regular employees.We have also engaged D.F. King as our proxy solicitation firm.Directors and employees will not be paid any additional compensation for soliciting proxies, but D.F. King will be paid approximately $25,000, plus reimbursement for out-of-pocket expenses. 8 Table of Contents Q:What proxy materials are available on the internet? A:Our proxy statement, annual report to stockholders and annual report on Form 10-K are available athttp://www.urs.com/proxy. Q:How can I find out the results of the voting at the Annual Meeting? A:Preliminary voting results will be announced at the Annual Meeting.In addition, we expect to report our preliminary voting results or, if available to us on a timely basis, our final voting results on a current report on Form 8-K to be filed with the SEC within four business days after the end of the Annual Meeting.If not reported earlier, we expect to report our final voting results in an amendment to our Form 8-K within four business days after the final results are known to us. Q:When are stockholder proposals due for next year’s Annual Meeting? A:The deadline for submitting a stockholder proposal to us for inclusion in our proxy statement and form of proxy for our 2014 Annual Meeting of Stockholders pursuant to Rule 14a-8 of the Securities and Exchange Commission (the “SEC”) is December 16, 2013.A stockholder who wishes to nominate persons for election to the Board or propose other proper business before the stockholders at our 2014 Annual Meeting of Stockholders must notify us of that matter not later than the close of business on February 22, 2014 nor earlier than the close of business on January 23, 2014.You should also review our Bylaws, which contain additional requirements about advance notice of nominees and stockholder proposals, and the section, “Information About The Board of Directors - Director Nominees,” in this proxy statement. 9 Table of Contents ADDITIONAL INFORMATION Householding of Proxy Materials A single proxy statement may be delivered to multiple stockholders sharing an address unless contrary instructions have been received from the affected stockholders.This process, which is commonly referred to as “householding,” potentially means extra convenience for stockholders and cost savings for companies. If, at any time, you no longer wish to participate in “householding” and would prefer to receive a separate proxy statement and annual report, or if you currently receive multiple copies of the proxy statement at your address and would like to request “householding” of your communications, please notify your broker or direct your written request to our Corporate Secretary, Joseph Masters, at our principal executive office (600 Montgomery Street, 26th Floor, San Francisco, CA94111-2728, (415) 774-2700). Annual Report and Available Information Our annual report to stockholders and our annual report on Form 10-K for the fiscal year ended December 28, 2012 accompany this proxy statement, but do not constitute a part of the proxy soliciting materials.Additional copies of our Annual Report on Form 10-K for the fiscal year ended December 28, 2012, including financial statements, but without exhibits, are available without charge to any person whose vote is solicited by this proxy statement upon written request to our Corporate Secretary, Joseph Masters, at our principal executive office (600 Montgomery Street, 26th Floor, San Francisco, CA94111-2728).In addition, copies of our Corporate Governance Guidelines, our Audit Committee Charter, our Compensation Committee Charter, our Board Affairs Committee Charter, and our Code of Business Conduct and Ethics are available without charge upon written request to the above address.Copies also may be obtained without charge through our website at www.urs.com and, with respect to our Annual Report on Form 10-K, on the SEC’s website at www.sec.gov. 10 Table of Contents INFORMATION ABOUT THE BOARD OF DIRECTORS Board Meetings and Attendance During our fiscal year 2012, the Board held six board meetings: five board meetings and one joint meeting with the Audit Committee.Each director attended at least 75% of the aggregate of (1) the total number of meetings of the Board (held during the portion of the last fiscal year for which he or she served as a director) and (2) the total number of meetings of all the Committees of the Board on which he or she served (held during the portion of the last fiscal year that he or she served as a Committee member).Our non-management directors met in executive session four times during fiscal year 2012. It is our policy to invite the members of the Board to attend our annual stockholders’ meeting.Seven out of nine members of the Board attended our 2012 annual stockholders’ meeting. Majority Vote Standard in Uncontested Board Elections Our Bylaws include a majority vote standard for the election of directors in uncontested elections.Under this standard, the number of shares voted FOR a director must exceed the number of votes cast AGAINST that director; for this purpose, abstentions are not considered “votes cast.”However, in a contested election where the number of nominees for director exceeds the number of directors being elected, each director will be elected by plurality voting.Any incumbent director nominated for reelection who does not receive a majority of the votes cast in an uncontested election is required to tender his or her resignation to the Board.In that event, the Board Affairs Committee will consider the vote and recommend to the full Board whether to accept or reject the resignation or whether other action should be taken.The Board then will act on the Board Affairs Committee’s recommendation, taking into account any factors or other information that it considers appropriate and relevant, and will publicly disclose its decision within 90 days from the date of the certification of the election results.If the incumbent director’s resignation is not accepted by the Board, then the incumbent director will continue to serve until the next annual meeting or until his or her successor is duly elected, or his or her earlier resignation or removal. 11 Table of Contents Board Committees The Board has standing Audit, Board Affairs and Compensation Committees.For our current directors, the following table provides membership information for fiscal year 2012 for each of the Board committees: Name Audit Board Affairs Compensation Mr. Mickey P. Foret X* Senator William H. Frist, M.D. X Ms. Lydia H. Kennard X* Mr. Donald R. Knauss X Mr. Martin M. Koffel Mr. Timothy R. McLevish General Joseph W. Ralston, USAF (Ret.)# X X X* Mr. John D. Roach X X Mr. Douglas W. Stotlar X Mr. William P. Sullivan X X *Committee Chairman #Lead Independent Director The Audit Committee is currently composed of four non-management directors, Mr. Mickey P. Foret (Chairman), General Joseph W. Ralston, Mr. John D. Roach and Mr. William P. Sullivan.The Audit Committee met seven times during fiscal year 2012.A copy of the Audit Committee Charter is available on our website at www.urs.com.The Audit Committee has responsibility, under delegated authority from the Board, for providing independent, objective oversight of our accounting functions, the audits of our financial statements and our internal control over financial reporting.The Audit Committee also oversees our financial reporting process on behalf of the Board.Management has the primary responsibility for the financial statements and the reporting process, including developing, maintaining and monitoring our systems of internal control over financial reporting.Our independent registered public accounting firm, PricewaterhouseCoopers LLP, is responsible for performing an independent audit of our financial statements and on our internal control over financial reporting, as well as expressing an opinion on the conformity of those financial statements with generally accepted accounting principles (“GAAP”) and the effectiveness of our internal control over financial reporting. The primary responsibilities of the Audit Committee include the following: ·Reviewing annual and interim financial reports, earnings releases and other financial information and earnings guidance provided to analysts and rating agencies; 12 Table of Contents ·Overseeing our internal auditors' efforts to detect fraud and regulatory noncompliance; ·Overseeing our independent registered public accounting firm’s audit to obtain reasonable, but not absolute, assurance of detecting errors or fraud that would have a material effect on our financial statements; ·Reviewing the audit plan of our internal auditors and independent registered public accounting firm; ·Discussing our guidelines and policies to govern the process by which risk assessment and management is undertaken; ·Reviewing other financial reports, changes in accounting principles, conflicts with the independent registered public accounting firm and other regulatory or legal matters; and ·Establishing procedures for the receipt, retention and treatment of complaints regarding accounting, internal accounting controls or auditing matters and the confidential and anonymous submission by employees of concerns regarding questionable accounting or auditing matters. The Board has determined that all members of the Audit Committee are independent within the meaning of SEC regulations, the listing standards of the NYSE and our Corporate Governance Guidelines.In addition, the Board has determined that all members of the Audit Committee are qualified as “audit committee financial experts” within the meaning of SEC regulations and have accounting and related financial management expertise within the meaning of the listing standards of the NYSE. In fiscal year 2012, the Audit Committee completed a self-assessment of its performance, which was reported to the Board. 13 Table of Contents The Board Affairs Committee is currently composed of four non-management directors, Ms. Lydia H. Kennard (Chairman), Senator William H. Frist, M.D., Mr. Donald R. Knauss and General Ralston, and the Board Affairs Committee met three times during fiscal year 2012. A copy of the Board Affairs Committee Charter is available on our website at www.urs.com.The primary responsibilities of the Board Affairs Committee include the following: ·Identifying, reviewing and recommending director candidates to serve on the Board and its Committees; ·Reviewing director education and orientation programs; ·Reviewing the compensation paid to non-management directors and recommending any appropriate changes to the Board; and ·Reviewing our Corporate Governance Guidelines and overseeing the Board’s periodic self-assessments. The Board has determined that all members of the Board Affairs Committee are independent within the meaning of the listing standards of the NYSE and our Corporate Governance Guidelines. In fiscal year 2012, the Board Affairs Committee completed a self-assessment of its performance, which was reported to the Board. The Compensation Committee currently is composed of four non-management directors, General Ralston (Chairman), Mr. John D. Roach, Mr. Douglas W. Stotlar and Mr. William P. Sullivan, and the Compensation Committee met four times during fiscal year 2012.A copy of the Compensation Committee Charter is available on our website at www.urs.com.The primary responsibilities of the Compensation Committee include the following: ·Establishing the overall compensation strategy affecting our Chief Executive Officer (the “CEO”), the executive officers required to file reports under Section 16 (the “Section 16 Officers”) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and other senior management; ·Assessing the performance and determining the compensation of our Section 16 Officers; ·Overseeing the administration of our incentive, executive compensation and benefit plans and programs; ·Assessing and monitoring whether any of our compensation policies and programs has the potential to encourage excessive risk-taking; 14 Table of Contents ·Development and periodic review of our executive succession planning efforts; ·Evaluating whether the work of compensation consultants raised any conflict of interest; and ·Reviewing with management our Compensation Discussion and Analysis proxy disclosure. The Board has determined that all members of the Compensation Committee are independent within the meaning of the listing standards of the NYSE and our Corporate Governance Guidelines. In fiscal year 2012, the Compensation Committee completed a self-assessment of its performance, which was reported to the Board. Compensation Committee Processes and Procedures Pursuant to its charter, the Compensation Committee regularly reviews and approves our overall compensation strategy and policies, and also reviews and approves the specific components of the Total Compensation (as defined below) paid to the CEO, as well as the executive officers listed on our “Summary Compensation” table (including the CEO, the “Named Executives”) and the other Section 16 Officers. Historically, the Compensation Committee has made adjustments to annual compensation, determined bonus and equity awards and established new performance objectives at one or more meetings held during the year.In addition, at various meetings throughout the year, the Compensation Committee may consider matters related to individual compensation, such as compensation for new executive hires, as well as high-level strategic issues, such as the efficacy of our compensation strategy, potential modifications to that strategy and new trends, plans or approaches to compensation and benefits. The appointment, termination and removal of the CEO is solely reserved to the Board.Under its charter, the Compensation Committee has the responsibility and authority for reviewing and approving, in its sole discretion, the compensation (including salary, bonuses, equity incentives, perquisites, severance payments and other benefits) and other terms of employment of the CEO.However, in practice, the Compensation Committee typically has reviewed and approved the CEO’s employment arrangements subject to final review and approval of the material terms of these arrangements by the independent directors on the full Board.The Compensation Committee also approves the applicable performance metrics for performance-based bonuses and equity incentives for all senior executives, subject to the Board’s approval of the annual financial plan.In fulfilling its responsibility, the Compensation Committee typically evaluates the CEO's performance in light of relevant corporate performance 15 Table of Contents goals and objectives, reviews and approves the CEO’s performance metrics and targets typically near the beginning of the performance cycle, and then reviews and confirms the extent to which the performance targets have been attained and the performance-based compensation has been earned once the performance cycle has been completed.In determining the equity incentive component of the CEO's compensation, the Compensation Committee considers our performance and relative stockholder return, the value of similar incentive awards given to chief executive officers of comparable companies, and awards given to the CEO in past years.The Compensation Committee also reviews and approves, in its discretion (without the need for further approval by the Board), but with the input and recommendations of the CEO, the compensation (including salary, bonuses, equity awards, perquisites, severance payments and other benefits) and other terms of employment of all other Section 16 Officers, except that the hiring, appointment or promotion of an individual into a position as a Section 16 Officer, and the conferring of the titles of the Section 16 Officers, are reserved to the Board.The Compensation Committee reviews and approves the performance metrics of our Section 16 Officers that typically are set at or near the beginning of the applicable performance cycle, and then reviews and confirms the extent to which the performance targets have been attained and the performance-based compensation has been earned once the performance cycle has been completed.With the assistance of the CEO, the Compensation Committee also reviews the overall performance of the other Section 16 Officers in conjunction with a regular assessment of our executive succession planning. While the CEO has been delegated the authority to determine the compensation (including salary, bonuses, perquisites, severance payments and other benefits) and other terms of employment of all other officers and employees of URS and its subsidiaries who are not Section 16 Officers, the Compensation Committee periodically reviews and discusses with the CEO and other senior executives the compensation and other terms of employment of such other more junior officers and managers. The Compensation Committee reviews and approves, or to the extent required or deemed appropriate, makes recommendations to the Board regarding, the adoption of, amendment to, or termination of incentive compensation, stock, bonus and other similar plans and programs established by the Board from time to time.The Compensation Committee administers these plans, as and to the extent provided in the plan documents and upon the recommendation of the CEO, as appropriate, including without limitation establishing guidelines, interpreting plan documents, selecting participants, approving grants and awards, delegating authority to the CEO to make grants and awards to non-Section 16 Table of Contents 16 Officers, and making all other decisions required to be made by the plan administrator under such plans. The Compensation Committee agenda for each meeting is usually developed by the Chairman of the Compensation Committee, in consultation with the CEO, the Chief Financial Officer (“CFO”) and our outside advisors.The Compensation Committee meets regularly in executive session, although the CEO, the CFO and occasionally various other members of senior management, as well as our outside advisors or consultants, typically are invited by the Compensation Committee to make presentations, provide financial or other background information or advice or otherwise participate in Compensation Committee meetings, as appropriate.The CEO does not participate in and is not present during any deliberations or determinations of the Compensation Committee regarding his own compensation or individual performance objectives, but generally is present and assists the Compensation Committee in its deliberations regarding all other officers. For all executives, as part of its deliberations, the Compensation Committee may review and consider, as appropriate, materials such as financial reports and projections, operational data, tax and accounting information, tally sheets that set forth the total compensation that may become payable to executives in various hypothetical scenarios, executive stock ownership information, URS stock performance data, analyses of historical executive compensation levels and current company-wide compensation levels, and recommendations of the Compensation Committee’s compensation consultants, including analyses of executive compensation paid at other companies identified as appropriate peers.The Compensation Committee uses these comparative market data and other materials to inform and shape the Committee’s decision-making, but does not strictly adhere to quantitative benchmarks.Ultimately, in determining the amounts of compensation to be awarded, the Compensation Committee relies on its collective business judgment and discretion.In setting executive compensation for the Named Executives, the Compensation Committee takes into account both objective and subjective information, including general economic conditions, industry conditions, our company-wide performance, challenges confronting us, advice from its compensation consultant, information provided by management (including the recommendations of the CEO with regard to other executives), as well as the executive’s credentials, length of service, experience and past and expected future abilities to contribute to our financial and operational performance and the development and execution of our strategic plans. The specific determinations of the Compensation Committee with respect to executive compensation for fiscal year 2012 are described in greater 17 Table of Contents detail in the Compensation Discussion and Analysis section of this proxy statement. Compensation Consultants; Other Advisors The charter of the Compensation Committee grants the Compensation Committee the full authority to obtain, at our expense, advice and assistance from internal and external legal, accounting or other advisors and consultants and other external resources that the Compensation Committee considers necessary or appropriate in the performance of its duties, as well as access to all of our books, records, facilities and personnel.In particular, the Compensation Committee has the authority to retain compensation consultants in its discretion to assist in its evaluation of executive compensation, including the authority to approve the consultant’s reasonable fees and other retention terms. The Compensation Committee has designated Towers Watson & Co. (which, together with its other affiliated entities, is referred to in this proxy statement as “Towers Watson”) as its primary compensation consultant to assist the Compensation Committee in performing its functions and fulfilling its responsibilities.The predecessor to Towers Watson was first recommended to the Compensation Committee by our management in 2004 in connection with a survey of competitive executive compensation practices undertaken at that time.The Compensation Committee considered management’s recommendation and directly engaged that firm. Since that time, Towers Watson (or its predecessor) has annually provided the Compensation Committee with information and analyses regarding industry and peer group pay practices and other trends that contribute to the Committee’s understanding and help to shape its determinations regarding the amount and form of various components of the total compensation of our CEO and other Named Executives and other Section 16 Officers, including determinations of base salary levels, cash incentive compensation, and the size of equity grants under our equity incentive plans.Towers Watson again provided these services for the Compensation Committee in connection with compensation awarded for fiscal year 2012, and also helped the Compensation Committee to evaluate the efficacy of our existing executive compensation strategies and practices in supporting and reinforcing our long-term strategic goals.In previous years, Towers Watson assisted the Compensation Committee by performing a detailed assessment designed to help the Committee determine whether any of our strategies or practices had the potential to encourage excessive risk-taking.To assist the Committee in its evaluation for 2013, Towers Watson discussed with the Committee updates to the information underlying the previous assessment and the potential implications of those updates on our risk profile. 18 Table of Contents In addition to Towers Watson, the Compensation Committee has also relied upon Cooley LLP (“Cooley”), our general outside corporate and securities counsel, to provide legal advice to the Committee regarding its role, responsibilities, and legal developments that may relate to executive compensation issues, and to assist the Compensation Committee regarding the structuring and implementation of its decisions and strategies from a legal perspective.A partner of Cooley typically attends the meetings of the Compensation Committee. During 2012, in response to recent trends in compensation and evolving best practices, the Compensation Committee considered whether to reexamine the structure of our executive long-term equity incentives.As a result, in November 2012, we retained, on behalf of management, the services of Frederic W. Cook & Co., Inc. (“Cook”) to assist managementwith the development, for the Committee’s consideration and review and evaluation by Towers Watson, of alternativenew designs for our executive long-term equity incentive program.In particular, Cook was instructed to consider whether performance-based awards should vest based on additional or different performance metrics, such as total stockholder return, and whether awards should be linked to longer term performance goals and earned over a multi-year performance period.Cook was further instructed to ensure that the new design was consistent with industry norms, would enhance retention and permit awards that would be competitive for new and existing talent.A proposed new design was presented to the Compensation Committee and, following an iterative process over a number of months of review and evaluation, a new design was adopted in March 2013.The new long-term equity incentive plan design is described further under ”Fiscal Year 2012 Long-Term Equity Incentives.” As required by SEC rules and as a matter of good corporate practice, the Compensation Committee evaluated the services provided by both Towers Watson and Cook to identify any conflicts of interest their services presented, taking into account six independence factors identified by the SEC. With respect to Towers Watson, the Compensation Committee considered that the predecessor to Towers Watson was initially introduced to the Compensation Committee by management.The Compensation Committee also considered that the Board Affairs Committee periodically retains Towers Watson to provide that Committee with advice and comparative data regarding the form and amount of compensation paid to our directors.In fiscal year 2012, Towers Watson provided the Board Affairs Committee with information regarding industry and peer group director equity compensation structures and practices.In addition, during fiscal year 2012, 19 Table of Contents Towers Watson provided additional consulting services to a number of our other affiliates and joint ventures, including advice regarding our United Kingdom pension plan. The Compensation Committee periodically approves the fee schedule for executive compensation consulting fees, and the Board Affairs Committee periodically approves the fee schedule for director compensation consulting fees.Neither the Board nor the Compensation Committee reviewed or approved the other additional services provided by Towers Watson to us or our affiliates, as those services are approved by our management in the normal course of business.The aggregate fees for consulting services provided to the Compensation Committee and the Board Affairs Committee during fiscal year 2012 by Towers Watson with regard to services related to determining or recommending the amount or form of executive and director compensation was $291,404.The total aggregate fees for other services provided to us, including our affiliates, during fiscal year 2012 by Towers Watson was $777,998. The Committee believes, based on, among other factors, policies and procedures implemented by the Committee and Towers Watson (such as frequent participation by Towers Watson in Committee meetings, including executive sessions, of the Committee), Towers Watson’s own policies regarding conflicts of interest, and the small percentage of the total revenues of Towers Watson that fees from us represent, that Towers Watson is able to provide the Compensation Committee with direct and independent advice and recommendations regarding our compensation policies and decisions. With respect to Cook, the Compensation Committee considered primarily that, in connection with its assignment, Cook acted as management’s consultant, reported directly to management and assisted management in formulating its recommended proposal.However, to mitigate any conflict of interest, the Compensation Committee engaged Towers Watson to provide its perspective on the new design developed by Cook and to advise the Committee with regard to any modifications that would be appropriate.In addition, the Committee considered, among other factors, that Cook performed no other services for us, as well as Cook’s policies and procedures with respect to conflicts of interest. Equity Award Grant Practices Our Compensation Committee may grant equity awards under our 2008 Equity Incentive Plan (“2008 Incentive Plan”), which was approved and adopted by our stockholders on May 22, 2008, to the Named Executives and other employees as incentive compensation.The amendment and restatement in 2013 of the 2008 Incentive Plan is being submitted to the stockholders for their approval at our 2013 annual meeting (the “Amended 20 Table of Contents 2008 Incentive Plan”).The Compensation Committee meeting schedule is determined several months in advance, and, therefore, proximity of any award date to a material news announcement or a change in our stock price is coincidental.We do not backdate equity awards or make equity awards retroactively.In addition, we do not coordinate our equity grants to precede announcements of favorable information or follow announcements of unfavorable information.The Compensation Committee believes that, for purposes of determining the fair market value of our common stock, the use of the closing price on the NYSE on the last market trading day before the Committee meets to approve equity grants allows the Committee to make more informed decisions, since the fair market value is known to the Committee at the time of each meeting, regardless of whether the meeting occurs prior to, during or after the close of the market. Delegation of Limited Authority to the CEO for Equity Awards under the 2008 Incentive Plan The Board has delegated to the Compensation Committee the authority and responsibility for approving all awards of equity to our executives and other participants under the Amended 2008 Incentive Plan.As permitted by its charter and the terms of the 2008 Incentive Plan, as well as Delaware corporate law, the Compensation Committee has delegated limited authority to our CEO to grant equity awards under the Amended 2008 Incentive Plan to eligible participants other than Section 16 Officers.The purpose of this delegation is to facilitate the process of making equity grants, both annually, when large numbers of equity awards are granted, and from time to time between scheduled meetings.With respect to annual grants, the delegation is designed to allow the Compensation Committee to focus primarily on approving the specific grants being made to the individual Section 16 Officers, while authorizing by category, rather than by individual name and amount, an aggregate pool of grants to be made to the hundreds of more junior officers and managers with whom the Compensation Committee may not be directly familiar.Out of this pool, the CEO may then specifically allocate awards within the limits established by the Compensation Committee.The delegation is also intended to facilitate the timely grant of stock awards to non-Section 16 Officers, particularly new employees and promoted employees, in interim periods between scheduled meetings of the Compensation Committee.The authority delegated to the CEO regarding interim period grants is limited as to both the number of stock awards that may be granted to any individual and the aggregate number of these stock awards that may be granted in any year.The CEO did not exercise this limited delegated authority during fiscal year 2012. Director Independence Our Corporate Governance Guidelines contain standards for determining director independence that meet the listing standards adopted by the NYSE.Accordingly, Section B.2 of our Corporate Governance Guidelines contains the following paragraph related to director independence, which 21 Table of Contents is consistent with the NYSE standards for independence: "It is the policy of the Board that at least a majority of its members be independent.An ‘independent’ Director is one who (i) the Board has affirmatively determined not to have a material relationship with the Company (either directly or as a partner, stockholder or officer of an organization that has a relationship with the Company); (ii) is not a member of management or an employee of the Company and has not been a member of management or an employee of the Company within the past three years; (iii) is not, and within the past three years has not been, affiliated with or employed by a (present or former) internal or external auditor of the Company (or of an affiliate); (iv) is not, and within the past three years has not been, part of an interlocking directorate in which an executive officer of the Company serves on the compensation committee of another company that concurrently employs the Director; (v) has no immediate family members meeting the descriptions set forth in (ii) through (iv) above; and (vi) to the extent applicable with respect to membership on the Board or any specific Committees, satisfies additional requirements for ‘independence’ promulgated from time to time by the New York Stock Exchange (the ‘NYSE’) and the Securities and Exchange Commission (the ‘SEC’).Consideration should also be given to all other relevant facts and circumstances, including issues that may arise as a result of any director compensation (whether direct or indirect), any charitable contributions by the Company to organizations with which a Director is affiliated and any consulting arrangement between the Company and a Director.” The full text of the Corporate Governance Guidelines, which also set forth the practices our Board intends to follow with respect to Board and Committee responsibilities, composition and selection, Board access to management and advisors, Board education and compensation, Board and CEO performance evaluations and succession planning, is available on our website at www.urs.com.In addition, a copy of the Corporate Governance Guidelines is available upon written request to our Corporate Secretaryat our principal executive office (600 Montgomery Street, 26th Floor, San Francisco, CA94111-2728). The Board Affairs Committee and the Board undertook their respective annual reviews of director independence on March 27, 2013.During these reviews, the Board Affairs Committee and the Board considered the director independence categories contained in the Corporate Governance Guidelines to assess the relevant, identified business transactions and relationships between each director or any member of his or her immediate family, and us (including our subsidiaries and affiliates).As provided in the Corporate Governance Guidelines, the purpose of this review was to determine whether any of these transactions or relationships were inconsistent with a determination that a director is independent.Among other things, transactions and relationships involving less than $120,000 in 22 Table of Contents direct payments from us (other than standard director compensation and expense reimbursements) during any 12-month period within the last three years to a director or a member of the director’s immediate family are not regarded as compromising a director’s independence.Similarly, transactions and relationships within the last three fiscal years involving payments to or from a company for which a director serves as a current employee, or an immediate family member is a current executive officer, also are not regarded as compromising a director’s independence if such payments, in any single fiscal year, do not exceed the greater of $1 million or 2% of the other company’s consolidated gross revenues. In making these independence determinations, the Board Affairs Committee considered that in the ordinary course of business, relationships and transactions may occur between us and entities with which some of our directors are or have been affiliated.Under our Corporate Governance Guidelines, certain relationships and transactions that occurred during any 12-month period within the last three fiscal years were considered and determined not to be material transactions that would impair the director’s independence, including the following: ·Mr. Sullivan is the Chief Executive Officer of Agilent Technologies, from which we have purchased products and services during the preceding three fiscal years. ·Mr. Knauss is the Chief Executive Officer of Clorox Co., to which we have provided services and received payment during the preceding three fiscal years. ·Mr. McLevish is the Executive Vice President and Chief Financial Officer of Kraft Foods Group, Inc., with which we have entered into transactions for the purchase and/or sale of products and services during the preceding three fiscal years. In addition, the Committee considered that the aggregate dollar amount of the transactions during any 12-month period within the last three fiscal years did not exceed the greater of $1 million or 2% of the other company’s consolidated gross revenues and, therefore, was not regarded as compromising the director’s independence. Based on this review, the Board Affairs Committee and the Board affirmatively determined that all of the directors nominated for election at the Annual Meeting are independent under the standards set forth in the Corporate Governance Guidelines and applicable NYSE rules, with the exception of Mr. Koffel.Mr. Koffel is considered an inside director because he is one of our senior executives. 23 Table of Contents Executive Sessions Pursuant to NYSE rules and our Corporate Governance Guidelines, our non-management directors are required to meet in executive session without the presence of management at least annually.All of our non-management directors are also independent under the rules of the NYSE.Since May 2010, General Ralston has presided as the Board’s lead independent director (the “Lead Independent Director”), with responsibility for chairing all non-management director executive sessions.In fiscal year 2012, General Ralston served as the Lead Independent Director at three executive sessions. Board Leadership Structure Under our corporate governance framework, our Board has the flexibility to determine whether the roles of Chairman and CEO should be combined or separated, based upon our circumstances and needs at any given time, while providing independent oversight designed to ensure that management acts in our stockholders’ best interests.Our Bylaws give the Board the authority to appoint as Chairman either a management or non-management director and provide for either the Chairman or, if the Chairman is not an independent director, one of our independent directors, to be designated by the Board as the Lead Independent Director.Accordingly, if the Board determines that the advantages of having a CEO/Chairman outweigh any potential disadvantages, then our Bylaws require the Board to appoint a non-management Lead Independent Director with a defined role and responsibilities. The Board of Directors is currently chaired by our CEO, Martin Koffel.In addition, in accordance with our Bylaws, the Board has appointed General Ralston as its Lead Independent Director. We believe that combining the positions of CEO and Chairman is, at the present time, the most effective leadership structure for us in promoting sound decision-making and vigorous execution of our strategic initiatives and business plans.As the individual with primary responsibility for managing our day-to-day operations, Mr. Koffel has served as CEO (and Chairman) since 1989 and is most familiar with our business and the complex challenges we face in the current environment.As a result, we believe that he is best positioned at this time to identify strategic priorities and to lead discussions, decision-making regarding key business and strategic issues, as well as to oversee the execution of important strategic initiatives.In addition, we believe that a combined CEO/Chairman is better positioned to act as a bridge between management and the Board, facilitating the regular flow of information. We established the position of Lead Independent Director to help reinforce the independence of the Board as a whole.The position of Lead Independent Director has been structured to serve as an effective balance to 24 Table of Contents a CEO/Chairman and is empowered under our Bylaws to perform the following: ·approve the agenda for regular Board meetings; ·serve as chairman of Board meetings in the absence of the Chairman; ·establish and approve the agenda for meetings of the independent directors; ·approve Board meeting schedules to assure there is sufficient time for discussion of all agenda items; ·approve information sent to the Board; ·coordinate with the Committee chairs regarding meeting agendas and informational requirements; ·have authority to call meetings of the independent directors; ·preside over meetings of the independent directors; ·preside over any portions of Board meetings at which the evaluation or compensation of the CEO is presented or discussed; ·preside over any portions of Board meetings at which the performance of the Board is presented or discussed; ·serve as a liaison between the Chairman and the independent directors; ·coordinate the activities of the other independent directors; and ·if requested by major stockholders of the corporation, ensure that he or she is available for consultation and direct communication with such stockholders. In light of this substantial delegation of authority and responsibility, we believe that a Lead Independent Director can help ensure the effective independent functioning of the Board in fulfilling its oversight role.General Ralston has served as a director since 2003 and currently serves on our Board Affairs, Audit and Compensation Committees.We believe that General Ralston, as Lead Independent Director, has built consensus among directors and served as a conduit between other independent directors and the Chairman, for example, by facilitating the inclusion on meeting agendas of matters of concern to the independent directors.In light of Mr. Koffel’s extensive history with and knowledge of URS, and because the Lead Independent Director is empowered to play a significant role in the Board’s leadership and in reinforcing the independence of the Board, we believe that it is advantageous to combine the positions of CEO and Chairman at this time. 25 Table of Contents Board’s Risk Oversight Role One of the Board’s key functions is oversight of our risk management process.The Board administers its oversight function directly through the Board as a whole, which has the ultimate oversight responsibility for the risk management process, as well as through the standing Audit, Board Affairs and Compensation Committees that address risks inherent in their respective areas of oversight.Our Audit Committee considers and discusses our major financial risk exposures and the steps our management has taken to monitor and control these exposures, including guidelines and policies to govern the process by which risk assessment, risk management and our insurance program is undertaken.The Audit Committee also monitors compliance with legal and regulatory requirements, in addition to oversight of the performance of our internal audit function and independent registered public accounting firm’s audits.Our Board Affairs Committee monitors the effectiveness of our Corporate Governance Guidelines, including whether they are successful in preventing wrongful conduct, and risks associated with the independence of the Board, potential conflicts of interest and succession planning.Our Compensation Committee administers our incentive compensation, stock, bonus and other similar plans and arrangements and assesses and monitors whether any of our compensation policies and programs has the potential to encourage excessive risk-taking.See “Board Committees” for a more detailed description of these Committees and their respective areas of oversight.Senior management reports on enterprise risks issues, including operational, financial, legal and regulatory, and strategic and reputational risks, to the appropriate Committee or the Board. The entire Board and the Committees receive reports on areas of material risk and, for each Committee, the Committee’s area of oversight, from senior management, internal auditors, our independent registered public accounting firm, compensation consultants, internal and outside counsel, and other members of management and professional advisors.When a Committee receives such reports, the chairman of the Committee reports on the discussion to the full Board at the next Board meeting.This process enables the Board and its Committees to coordinate the risk oversight role, particularly with respect to risk interrelationships. The Board’s Role in Succession Planning As reflected in our Corporate Governance Guidelines, succession planning for both directors and executive officers is one of the primary responsibilities of the Board.With respect to Board succession planning, the Board Affairs Committee regularly evaluates the size and composition of the Board, giving consideration to our changing circumstances, the Board’s diversity policy and the then-current Board membership.The Board Affairs Committee and the Board of Directors also regularly consider succession plans for membership of the Board committees and committee chairmen.With respect to executive succession planning, the Board’s goal 26 Table of Contents is to have a long-term and continuing program to plan for CEO succession and to monitor and advise on management’s senior leadership development program and succession planning for other executive officers.The Board, through the Lead Independent Director and his communication with the CEO, also has short-term contingency plans in place for emergencies or unplanned events, such as the departure, death, or disability of the CEO or other executive officers. Executive succession planning is one of the topics discussed during most regular executive sessions of the Board, and additional executive sessions have been held in recent years, devoted primarily to executive succession planning and professional development.We have engaged outside consultants to help the Board and the CEO identify and evaluate the skills and capabilities of potential internal CEO succession candidates, and to plan and implement professional development programs tailored to each candidate that are designed to help them maximize their potential regarding leadership, strategy and execution.During the additional executive sessions focused on succession planning, the Board meets with the outside consultants and the CEO to monitor and assess the progress of the internal succession candidates towards their professional development goals, and to become more familiar with other senior executives with high potential as well as potential external succession candidates.To enable the directors to become more familiar with succession candidates and other high potential executives, Board meetings are planned to specifically include presentations and attendance by active succession candidates and other senior executives.Board members also have direct access to all of our employees and are encouraged to make site visits on a worldwide basis to meet with local management. 27 Table of Contents Director Nominees Our Board Affairs Committee seeks to assemble a Board that, as a whole, possesses the appropriate balance of professional and industry knowledge and has the diversity of skills, experience and perspectives with respect to management and leadership, vision and strategy, accounting and finance, business operations, business judgment, industry background, and corporate governance necessary to oversee and direct our business.When the Board Affairs Committee identifies and evaluates candidates recommended by management or stockholders, the Board Affairs Committee looks specifically at the candidate’s qualifications in the broader context of the Board’s overall composition and in light of our needs given the then current mix of director attributes.The Board Affairs Committee’s goal is to recruit directors who complement and reinforce the skills of other directors. In accordance with the Board Affairs Committee Charter, a qualified candidate for director nominee must possess the highest personal and professional integrity, have demonstrated exceptional ability and judgment, have the ability to work effectively with other members of the Board, and provide the skills and expertise appropriate to best serve the long-term interests of our stockholders.In accordance with the Board’s diversity policy, the Board Affairs Committee seeks nominees with a broad diversity of experience, professions, skills, geographic representation and backgrounds.The Board Affairs Committee ensures that diversity considerations are discussed in connection with each potential nominee, as well as on a periodic basis in connection with the composition of the Board as a whole.The Board assesses the effectiveness of the Board’s diversity policy in connection with its periodic self-assessment process.Candidates are not discriminated against on the basis of race, religion, national origin, sexual orientation, disability or any other basis proscribed by law. In the case of incumbent directors whose terms of office are set to expire, the Board Affairs Committee reviews these directors’ overall service to us during their terms, including the number of meetings attended, level of participation, quality of performance, and any other relationships and transactions that might impair these directors’ independence.In the case of new director candidates, the Board Affairs Committee also determines whether the nominee is independent for NYSE purposes, which determination is based upon applicable listing standards, applicable SEC rules and regulations and the advice of counsel, if necessary. The Board Affairs Committee conducts any appropriate and necessary inquiries into the backgrounds and qualifications of possible candidates after considering the function and needs of the Board.The Board Affairs Committee meets to discuss and consider the candidates’ qualifications and then selects a nominee for recommendation to the Board by majority vote. 28 Table of Contents From time to time, the Board Affairs Committee has engaged outside professionalsearch firms, such as Korn/Ferry International, to assist with the identification and evaluation of director candidates. The policy of our Board Affairs Committee is to consider Board candidates who are recommended by stockholders in the same manner as candidates recommended by members of the Board or senior management.Any stockholder wishing to recommend a candidate for nomination as a director should submit in writing the candidate’s name, biographical information and business qualifications to Chairman, Board Affairs Committee, URS Corporation, 600 Montgomery Street, 26th Floor, San Francisco, CA94111-2728.All qualified submissions are reviewed by our Board Affairs Committee at the next appropriate meeting.If a stockholder wishes the Board Affairs Committee to consider a director candidate for nomination at our next annual meeting, the Committee’s policy requires that written recommendations be received by us no sooner than 120 days and no later than 90 days prior to the first anniversary of the preceding year’s annual meeting.Our Board Affairs Committee has not received a candidate recommendation from any stockholder (or group of stockholders) that beneficially owns more than five percent of our voting common stock. Communications with the Board Stockholders and other interested parties may communicate directly with any of our senior managers or members of our Board by writing directly to those individuals at our principal executive office (600 Montgomery Street, 26th Floor, San Francisco, CA94111-2728).Communications related to director candidate recommendations should be directed to the Chairman of the Board Affairs Committee.In addition, we encourage communicating any concerns related to our financial or accounting practices directly to the Chairman of the Audit Committee.Stockholders may also send communications to General Ralston, the Board’s Lead Independent Director.The non-management directors have instructed us to review all mail and other direct communications and have directed us to exercise discretion in determining whether to forward to members of the Board correspondence or other communications that are inappropriate, such as business solicitations, frivolous communications and advertising.Directors may at any time request that we forward to them all communications received by us.Information about how to contact our Board is also available on our website at www.urs.com. Code of Business Conduct and Ethics All of our employees, including our principal executive officer, principal financial officer and principal accounting officer, and directors are required by our Code of Business Conduct and Ethics to conduct our business consistent with the highest legal and ethical standards.The full text of our Code of Business Conduct and Ethics is available on our website at 29 Table of Contents www.urs.com.If we amend or waive a provision of our Code of Business Conduct and Ethics, we would then post such amendment or waiver on our website, as required by applicable rules. Our employees are required to report any conduct that they believe in good faith to be an actual or apparent violation of the Code of Business Conduct and Ethics.The Audit Committee has established procedures to receive, retain and address complaints regarding accounting, internal accounting controls or auditing matters and to allow for the confidential and anonymous submission by employees of related concerns. Compensation of Non-Management Directors The following table sets forth information regarding non-management directors’ compensation for fiscal year 2012. NON-MANAGEMENT DIRECTOR COMPENSATION FOR FISCAL YEAR 2012 Non-Management Director Fees Earned or Paid in Cash ($) (1) Stock Awards ($) (2) All Other Compensation Total ($) Mickey P. Foret $ $ — $ Senator William H. Frist $ $ — $ Lydia H. Kennard $ $ — $ Donald R. Knauss $ $ — $ Timothy R. McLevish $ $
